1
2
3
                                                                     JS-6
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   BRAYAN MARTIN MEZA,                          Case No. 2:19-cv-01822-KES
12               Petitioner,
13         v.                                             JUDGMENT

14   DEAN BORDERS, Warden,
15               Respondent.
16
17
18        Pursuant to the Court’s Order Dismissing the Petition as untimely,
19        IT IS ADJUDGED that the Petition is dismissed with prejudice as untimely.
20
21
22   DATED: February 3, 2020             ____________________________________
23                                       KAREN E. SCOTT
                                         UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
